Sn the Guited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
No. 17-1867V
Filed: March 15, 2022
UNPUBLISHED

 

LAUREN WILKINS,
Petitioner, ;
V. Joint Stipulation on Damages;
Influenza (“Flu”) vaccine; Acute
SECRETARY OF HEALTH AND Disseminated Encephalomyelitis
HUMAN SERVICES, (“ADEM")
Respondent.

 

 

David C. Richards, Christensen & Jensen, P.C., Salt Lake City, UT, for petitioner.
Katherine Carr Esposito , U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On December 1, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,* (the
“Vaccine Act”). Petitioner alleges that she suffered Acute Disseminated
Encephalomyelitis (“ADEM”). Petition at 1; Stipulation, filed March 15, 2022, at J 4.
Petitioner further alleges that she has experienced the residual effects of her condition
for more than six months, that there has been no prior award or settlement of a civil
action for damages as a result of her condition, and that her vaccine was administered
in the United States. Petition at 11-12; Stipulation at J] 3-5. “Respondent denies that
the flu vaccine caused petitioner's ADEM, slurred speech, difficulty speaking, facial
drooping, poor coordination, weakness, and constant imbalance, or any other injury;
and denies that her current condition is a sequelae of a vaccine-related injury. ”
Stipulation at J] 6.

 

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on March 15, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $136,802.49 in the form of a check payable to petitioner.
Stipulation at J 8. This amount represents compensation for all items of
damages that would be available under § 15(a). /d.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.*
IT |S SO ORDERED.
s/Daniel T. Horner

Daniel T. Horner
Special Master

 

? Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

OR OR AR AR RO ois i oe A Re ee OK ok oo

LAUREN WILKINS,

No. 17-1867V
Special Master Horner

Petitioner,

Vv.

SECRETARY OF HEALTH AND
HUMAN SERVICES,

* * * * ¥ & HF & HF

Respondent.
2 ie Ae a 2 2k oie fe 2k oie oie i ae fe 2 ode fe at oe oe fe fe 9 oe fe ok ok 2 2K oe ok oe oe

STIPULATION

The parties hereby stipulate to the following matters:

l. Petitioner, Lauren Wilkins, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table™), 42

C.F.R. § 100.3 (a).

2. Petitioner received a flu vaccine on December 6, 2014.
3. The vaccine was administered within the United States.
4. Petitioner alleges that she subsequently developed Acute Disseminated

Encephalomyelitis (“ADEM”), and/or other conditions as a result of her immunization, which
caused slurred speech, difficulty speaking, facial drooping, poor coordination, weakness, and
constant imbalance. She further alleges that she has experienced residual effects of this injury for

more than six months.
5. Petitioner represents that there has been no prior award or settlement of a civil
action for damages on her behalf as a result of her condition.

6. Respondent denies that the flu vaccine caused petitioner’s ADEM, slurred speech,
difficulty speaking, facial drooping, poor coordination, weakness, and constant imbalance, or any
other injury; and denies that her current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $136,802.49 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-1 5(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa- 15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.
§ 1396 et seq.)). or by entities that provide health services on a pre-paid basis.

11. | Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees, and litigation costs, the money provided pursuant to this Stipulation
will be used solely for the benefit of petitioner as contemplated by a strict construction of 42
U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from a flu vaccine administered on December 6, 2014, as
alleged by petitioner in a petition for vaccine compensation filed on or about December 1, 2017,
in the United States Court of Federal Claims as petition No. 17-1867.

14. If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or to do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that petitioner sustained ADEM; that the flu vaccine
caused petitioner’s alleged injuries, or any other injury; or that her current condition is a sequelae
of a vaccine-related injury.

18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~™~ ~~ ™ ™ ™ ™ ™
Respectfully submitted,
PETITIONER:

Youn WV. WW pan
\VAUREN WILKINS

ATTORNEY OF RECORD F
PETITIONER:

    
 
   

ID C. RICHARDS
CHRISTENSEN & JENSEN, P.C.
257 East 200 South, Suite 1100
Salt Lake City, UT 84111

(801) 323-5000

david richards@chrisjen.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dab Wahler, DNSc, APL, fr

 

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Health Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health
and Human Services

5600 Fishers Lane, 08N146B

Rockville, MD 20857

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L. bu Ts

Deputy Director
Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD. FOR
RESPONDENT:

Kathe Coe.

pu Medajnt¥ Ce+—

KATHERINE C. ESPOSITO
Trial Attorney
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
(202) 305-3774

Vv